Citation Nr: 1404122	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-26 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include degenerative disc disease and degenerative joint disease.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1977 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for a cervical spine disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends, in essence, that she has had cervical spine problems since service and that she self-medicated with over-the-counter medications, i.e., she has had a recurrent cervical spine disability that had its onset in service.  The Veteran also cites to in-service treatment for this disability dated in April 1986 and July 1995.  

The Veteran was afforded a VA examination in August 2009 and the examiner diagnosed the Veteran with degenerative disc disease (DDD) and degenerative joint disease (DJD) of the cervical spine.  The Board finds that the VA examination report is inadequate for several reasons.  Initially, the Board notes that the examiner opined that the Veteran's DDD was less likely than not related to service but did not specifically provide an opinion as to whether the Veteran's DJD is related to service.  Further, the examiner acknowledged the April 1986 injury in service but did not address the Veteran's July 1995 "cervical strain" in service.  Although the examiner stated that the Veteran's condition was "intermittent with remissions," she also stated that "all subsequent records were normal" and that there was no supporting evidence of continued neck pain for 22 years since the April 1986 injury.  However, the record does indicate medical treatment for a neck condition earlier than 22 years after the April 1986 injury that was not acknowledged by the examiner.  The record also includes a lay statement by the Veteran describing radiating pain from her neck to her hands, see June 2009 lay statement, but the examiner stated that the Veteran had no radicular symptoms.  As such, the VA examination report is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding an examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  

In light of the foregoing, the Boards finds that the Veteran should be afforded another VA examination to determine whether she has a cervical spine disability that is related to or had its onset in service.  

On remand, all pertinent, outstanding records should be associated with the claims folder, to specifically include TRICARE records, dated after March 2009 

Accordingly, the case is REMANDED for the following action:

1. Obtain any TRICARE records, dated after March 2009, and any records of VA treatment and associate them with the claims file.  If no records are available, include documentation of the unavailability in the claims file.

2. Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so she can submit any copies in her possession. 

3. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of her in-service and post-service neck condition symptoms.  She should be provided an appropriate amount of time to submit this evidence. 

4. After associating any pertinent, outstanding records with the claims file, afford the Veteran a VA examination to determine whether she has a cervical spine disability that is related to or had its onset during her 20 years of active duty.  The claims folder should be made available and reviewed by the examiner and all appropriate tests should be conducted.

The examiner must identify all cervical spine disabilities found to be present.  Thereafter, the examiner must opine as to whether it is at least as likely as not that any current neck disorder, to include degenerative disc disease and degenerative joint disease, had its onset in service or is otherwise related to service.  In providing this opinion, the examiner must address both the April 1986 "cervical strain" and July 1995 "cervical strain."  In offering this assessment, and the examiner must acknowledge and discuss the Veteran's competent report of ongoing cervical spine problems since service.

If the examiner cannot provide the requested opinion without resorting to mere speculation, it should be so stated and a rationale provided for such medical conclusion.   

All findings and conclusions should be set forth in a legible report.

5. Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

